PROVOSTY, J.
Section 2 of rule 12 of this court (21 South, xi) provides as follows-.
“The court will entertain no application for writs of prohibition, mandamus and the like, unless previous notice of intention to make such application shall have been given to the presiding judge of the lower court and to the opposite party or his counsel; the service of such notice to be made to appear by affidavit.”
Exception is made by the parties in interest that this rule has not been complied with, and, since an inspection of the record shows this exception to be well founded, the application is denied, at the cost of the relators.